DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 15 has a typo in line 13, “a plurality of layers of deposited the shifted unidirectional non-crimp composite material”. The examiner recommends changing to -- a plurality of layers of the deposited 
	Claim 23 has a typo “wherein the pair of rollers are synchronized”
	Claim 24 has a typo “wherein the number of shifts is determined by an amount of degradation”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19-21, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al. “Automated Composite Fabric Layup for Wind Turbine Blades” (2017).
Regarding claims 15, 19, and 20,
	ZHU teaches a method of forming fiber-reinforced wind turbine blades Page 1. The method includes supplying fabric from a roll (continuous supply) and performing a shift on the fabric 3.2. The fabric can be unidirectional non-crimp fiberglass Experimentation. The method includes a pair of rollers (front pinch and rear pinch) that continuously supply the fabric in addition to clamps 3.2. The rollers are cylindrical (see fig. 6) and therefore have an arcuate outer surface. The shifting operation is synchronized with the feeding as described in steps 1-3 in work procedure. The steps include shifting a gantry laterally with respect to the feeding direction of the fabric, Fig. 8 and step 2. The rollers and clamps are connected to the gantry (connected to a frame on a linear axis drive). When making a blade, it is understood that multiple layers of fabric are used, and the testing samples use four layers of fiberglass Fatigue Test. Accordingly, the reference teaches forming a plurality of layers by the shifting method. The process is performed continuously and laid into a mold for the wind blade. 
Regarding claim 21,
	ZHU teaches the system is automated which necessarily requires the rollers to be powered.
Regarding claim 24,
	ZHU teaches calculating the number of shifts by analyzing the fatigue life Fatigue Test.
Regarding claim 25,
	The shifting operation in ZHU opens and closes the clamps and rollers in tandem with each other, see steps 1-3 work procedure.
Regarding claim 26,
	ZHU teaches the shifting head is designed to shift fabric up to 280mm wide 3.1.
Regarding claim 27,
	By virtue of forming a shifting operation using rollers and clamping mechanisms, the resulting shape is curve-linear (e.g. linear approximation of a curve). In addition, a spar cap is a component of the wind blade formed in ZHU.
Allowable Subject Matter
Claims 16, 17, 18, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16,
	ZHU teaches that the gantry (frame on a linear axis drive) is moved in step 2 while the feeding is done in step 3. The reference does not teach linear axis drive translation as the fabric (composite material) is fed.
Regarding claim 17 and 18,
	ZHU does not teach the parabolic shape or material of the rollers used. The examiner could find no motivation for changing the shape or material of the rollers in ZHU when performing the claimed shifting operation.
Regarding claim 22 and 23,
	ZHU does not teach how the front pinch and rear pinch rollers are related to each other. Accordingly, the reference does not teach either a synchronicity between the rollers or allowing one to be toque controlled to maintain tension (tension would be maintained by only activating one roller).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUSTIN MURATA/Primary Examiner, Art Unit 1712